Exhibit 99.12 Sandspring Resources Ltd. (An exploration stage entity) Condensed Consolidated Interim Financial Statements (Unaudited) Expressed in Canadian Dollars Three and Six Months Ended June 30, 2011 SANDSPRING RESOURCES LTD. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (Unaudited) (Expressed in Canadian Dollars) 6/30/2011 12/31/2010 1/1/2010 (Note 15) (Note 15) ASSETS Notes $ $ $ Current Cash and cash equivalents Prepaid expenses Equipment 6 Mineral properties under exploration 7 LIABILITIES Current liabilities Accounts payable and accrued liabilities Current portion of note payable 8 - - SHAREHOLDERS' EQUITY Common Shares 9 Warrant Reserve 10 Stock Option Reserve 11 Deficit ) ) ) The accompanying notes are an integral part of these interim consolidated financial statements. On behalf of the Board of Directors: "Signed" "Signed" Rich Munson, CEO/Director P. Greg Barnes, Director 1 SANDSPRING RESOURCES LTD. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF OPERATIONS (Unaudited) (Expressed in Canadian Dollars) Three Months Ended June 30, Six Months Ended June 30, (Note 15) $ Expenditures Administrative Consulting Depreciation Drilling Foreign exchange loss Operations Other Professional fees Salaries and other benefits Shareholder information Stock based compensation Transfer, listing and filing fees Travel Other Interest income Net loss and comprehensive loss for the period ) - - Loss per share Basic ) Diluted ) Weighted average number of shares outstanding Basic Diluted The accompanying notes are an integral part of these interim consolidated financial statements. 2 SANDSPRING RESOURCES LTD. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF SHAREHOLDERS' EQUITY (Unaudited) (Expressed in Canadian Dollars) Reserves Common Shares Warrant Reserve Stock Option Reserve Deficit Total Balance, January 1, 2010 $ ) $ Shares issued on exercise of special warrants - - - Special warrant issuance cost - ) - - ) Value of special warrants exercised ) - - - Shares issued on exercise of options - - - Value of options exercised - ) - - Shares issued on exercise of warrants - - - Value of warrants exercised ) - - - Share issuance cost allocated to warrants - ) - - ) Value of options issued previously vested in the period - - - Value of options granted during the period - - - Shares issued on exercise of compensation options - - - Value of warrants issued on exercise of compensation options ) - - - Net loss for the period - - - ) ) Balance, June 30, 2010 $ ) $ Shares issued on private placement - - - Share issue cost from private placement ) - - - ) Shares issued on exercise of options - - - Value of options exercised - ) - - Shares issued on exercise of broker warrants - - - Shares issued on exercise of warrants - - - Value of warrants exercised ) - - - Value of options issued previously vested in - the period - - - Value of options granted during the period - - - Shares issued on exercise of compensation options - - - Value of warrants issued on exercise of - compensation options ) - - - Net loss for the period ) ) Balance, December 31, 2010 $ ) $ Shares issued on exercise of options - - - Value of options exercised - ) - - Shares issued on exercise of warrants - - - Value of warrants exercised ) - - - Value of options issued previously vested in the period - - - Value of options granted during the period - - - Shares issued on exercise of compensation options - - - Value of warrants issued on exercise of compensation options ) - - - Net loss for the period - - - ) ) Balance, June 30, 2011 $ ) $ The accompanying notes are an integral part of these interim consolidated financial statements. 3 SANDSPRING RESOURCES LTD. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOW (Unaudited) (Expressed in Canadian Dollars) Three Months Ended June 30, Six Months Ended June 30, (Note 15) Cash provided by: Notes $ Operating Activities Net loss ) Adjustments for: Depreciation Stock-based compensation Change in non-cash working capital Prepaid expenses ) ) ) Accounts payable ) Interest received Investing Activities Purchase of equipment 6 ) Financing Activities Issuance of special warrants for cash - - - Special warrant issuance cost - - - ) Proceeds from exercise of stock options Proceeds from exercise of warrants - Proceeds from exercise of compensation options - Cash and cash equivalents, beginning of period Net (decrease) increase in cash ) ) ) Cash and cash equivalents, end of period The accompanying notes are an integral part of these interim consolidated financial statements. 4 Sandspring Resources Ltd. Notes to the Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian Dollars) Three and Six Months Ended June 30, 2011 1.Corporate Information Sandspring Resources Ltd. (“Sandspring” or “the Company”) is a resource exploration company, incorporated in Canada on September 20, 2006 under the Business Corporations Act (Alberta).The Company continued out of Alberta and into Ontario effective March 31, 2010.Sandspring’s principal place of business is located at 8000 South Chester Street, Suite 375, Centennial, Colorado in the United States of America. 2. Significant Accounting Policies Statement of Compliance These condensed consolidated interim financial statements have been prepared in accordance with International Accounting Standard 34, Interim Financial Reporting (“IAS 34”), using accounting policies consistent with International Financial Reporting Standards (“IFRS”). These are the Company’s first IFRS condensed interim consolidated financial statements for the second quarter of the first IFRS consolidated annual financial statements to be presented in accordance with IFRS for the year ending December 31, 2011.Previously, the Company prepared its interim and annual consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). The adoption of IFRS resulted in changes to the accounting policies as compared with the most recent annual financial statements prepared under Canadian GAAP.The accounting policies set out below have been applied consistently to all periods presented.They also have been applied in the preparation of an opening IFRS statement of financial position as at January 1, 2010, as required by IFRS 1, First Time Adoption of International Financial Reporting Standards ("IFRS 1").The impact of the transition from Canadian GAAP to IFRS is explained in note 15. The standards and interpretations within IFRS are subject to change and accordingly, the accounting policies for the annual period that are relevant to these condensed interim consolidated financial statements will be finalized only when the first annual IFRS financial statements are prepared for the year ending December 31, 2011. These condensed interim consolidated financial statements for the period ended June 30, 2011 were authorized for issuance by the Board of Directors of the Company on August 29, 2011. Basis of Presentation These condensed consolidated interim financial statements have been prepared on a historical cost basis, with the exception of financial instruments classified as at fair value through profit or loss. 5 Sandspring Resources Ltd. Notes to the Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian Dollars) Three and Six Months Ended June 30, 2011 Basis of Consolidation These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries; Sandspring Resources USA (“Sandspring USA”), GoldHeart Investment Holdings Ltd. (“GoldHeart”) and ETK Inc. (“ETK”).Subsidiaries are fully consolidated from the date of acquisition, being the date on which the Company obtains control, and continue to be consolidated until the date that such control ceases.All inter-Company transactions and balances are eliminated in full.Substantially all of the Company’s exploration and development activities are conducted jointly with other companies.These financial statements reflect only the Company’s proportionate interest in such activities. Financial Instruments The Company recognizes financial assets and financial liabilities when the Company becomes a party to a contract.Financial assets and financial liabilities, with the exception of financial assets classified as at fair value through profit or loss, are measured at fair value plus transaction costs on initial recognition. Financial assets at fair value through profit or loss are measured at fair value on initial recognition and transaction costs are expensed when incurred. Measurement in subsequent periods depends on the classification of the financial instrument: i) Financial assets at fair value through profit or loss (FVTPL) Financial assets are classified as FVTPL when acquired principally for the purpose of trading, if so designated by management (fair value option), or if they are derivative assets.Financial assets classified as FVTPL are measured at fair value, with changes recognized in the consolidated statements of income. The Company’s financial assets classified as FVTPL include cash and cash equivalents. The Company does not currently hold any derivative instruments. ii) Other financial liabilities Other financial liabilities are financial liabilities that are not classified as FVTPL.Subsequent to initial recognition, other financial liabilities are measured at amortized cost using the effective interest method. Accounts payable and accrued liabilities are classified as other financial liabilities. The effective interest method is a method of calculating the amortised cost of an instrument and of allocating interest income over the relevant period.The effective interest rate is the rate that exactly discounts estimated future cash payments (including all fees on points paid or received that form an integral part of the effective interest rate, transaction costs and other premiums or discounts) through the expected life of the financial liability or to the net carrying amount on initial recognition. 6 Sandspring Resources Ltd. Notes to the Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian Dollars) Three and Six Months Ended June 30, 2011 Revenue Recognition The Company views all of its activities to date as being exploration centered and does not consider the small level of gold production to be more than an incidental result of its exploration activities.Therefore all revenues are netted against exploration expenses upon receipt of cash from sales. Cash and Cash Equivalents Cash and cash equivalents consist of cash on hand and balances with financial institutions, including cashable guaranteed investment certificates with maturity dates of 3 months or less after the date of acquisition. Translation of Foreign Currency The Company’s functional and presentation currency is the Canadian dollar.Functional currency is also determined for each of the Company’s subsidiaries, and items included in the financial statements of the subsidiary are measured using that functional currency.The Canadian dollar is the functional currency of all the Company’s subsidiaries. Transactions in currencies other then the functional currency are translated into the functional currency using the exchange rates prevailing at the dates of the transaction.Monetary assets and liabilities not denominated in the functional currency are translated at the period end rates of exchange.Foreign exchange gains and losses are recognized in the statement of operations and deficit.Non-monetary items that are measured in terms of historical cost in a foreign currency are not retranslated. Property Plant and Equipment Equipment is measured at cost less accumulated depreciation and accumulated impairment.Depreciation is based on cost less residual value and provided on a straight-line basis over the expected useful lives of the assets using the following annual rates. % Heavy Equipment 5 to 10 Office Furniture & Equipment 10 to 20 Camp Equipment 20 Motor Vehicles 20 Other Equipment 20 The depreciation method, residual values, and useful lives of property plant and equipment are reviewed annually and any change in estimate is applied prospectively. Exploration Expenses and Mineral Properties Under Exploration The Company expenses exploration expenditures as they are incurred.Once a project has been established as commercially viable and technically feasible, related development expenditures are 7 Sandspring Resources Ltd. Notes to the Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian Dollars) Three and Six Months Ended June 30, 2011 capitalized.This includes costs incurred in preparing the site for mining operation.Capitalization ceases when the mine is capable of commercial production, with the exception of development costs that give rise to a future benefit. Decommissioning Liabilities The Company is required to recognize a liability when an obligation exists to dismantle, remove or restore its assets, including any obligation to rehabilitate environmental damage on its mineral properties.As of June 30, 2011 and 2010, the Company has not incurred any such obligations. Impairment of Long-Lived Assets At each financial position reporting date the carrying amounts of the Company’s assets, including mineral properties under exploration, are reviewed to determine whether there is an indication that those assets are impaired.If such an indication exists, the recoverable amount of the asset is estimated in order to determine the extent of the impairment, if any. The recoverable amount is the higher of fair value less costs to sell or value in use.In assessing value in use, the estimated future cash flows are discounted at a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset.If the recoverable amount of an asset is estimated to be less than its carrying amount, the carrying amount of the asset is reduced to its recoverable amount and the impairment loss is recognized in the statement of operations. Income Taxes Income tax expense comprises current and deferred tax.Current tax and deferred tax are recognized in profit or loss except to the extent that it relates to a business combination, or items recognized directly in equity or in other comprehensive income. Current tax is the expected tax payable or receivable on the taxable income or loss for the year, using tax rates enacted or substantively enacted at the reporting date, and any adjustment to tax payable in respect of previous years. Deferred tax is recognized in respect of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes.Deferred tax is not recognized for the following temporary differences:the initial recognition of assets or liabilities in a transaction that is not a business combination and that affects neither accounting nor taxable profit or loss, and differences relating to investments in subsidiaries and jointly controlled entities to the extent that it is probable that they will not reverse in the foreseeable future.In addition, deferred tax is not recognized for taxable temporary differences arising on the initial recognition of goodwill.Deferred tax is measured at the tax rates that are expected to be applied to temporary differences when they reverse, based on the laws that have been enacted or substantively enacted by the reporting date. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset current tax liabilities and assets, and they relate to income taxes levied by the same tax authority on the same 8 Sandspring Resources Ltd. Notes to the Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian Dollars) Three and Six Months Ended June 30, 2011 taxable entity, or on different tax entities, but they intend to settle current tax liabilities and assets on a net basis or their tax assets and liabilities will be realizedsimultaneously. A deferred tax asset is recognized for unused tax losses, tax credits and deductible temporary differences, to the extent that it is probable that future taxable profits will be available against which they can be utilized.Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized Stock-based Compensation Stock options granted are settled with shares of the Company.The expense is determined based on the fair value of the award granted and recognized over the period which services are received, which is usually the vesting period.For awards with graded vesting, the fair value of each tranche is recognized over its respective vesting period.At the end of each reporting period, the Company re-assesses its estimates of the number of awards that are expected to vest and recognizes the impact of the revisions in the statement of operations. Future Accounting Changes IFRS 7 Financial Instruments: Disclosures In October 2010, the IASB issued amendments to IFRS 7 regarding Disclosures – Transfer of Financial Assets, which are effective for annual periods beginning on or after July 1, 2011 with earlier application permitted.These amendments comprise additional disclosures on transfer transactions of financial assets and will not have an impact on the statement of operations or balance sheet of the Company as they are only disclosure requirements. IFRS 9 Financial Instruments In November 2009, the IASB issued, and subsequently revised in October 2010, IFRS 9 Financial Instruments (“IFRS 9”) as part of its ongoing project to replace IAS 39.IFRS 9 will be effective for annual periods beginning on or after January 1, 2013, with earlier application permitted.IFRS 9 uses a single approach to determine whether a financial asset is measured at amortized cost or fair value, based on how an entity manages its financial instruments in the context of its business model and the contractual cash flow characteristics of the financial assets.The new standard also requires a single impairment method to be used, replacing the multiple impairment methods in IAS 39.Management has not yet determined the impact that IFRS 9 will have on the Company’s consolidated financial statements. IFRS 11 Joint Arrangements In May 2011, the IASB issued IFRS 11 Joint Arrangements, which is effective for annual periods beginning on or after January 1, 2013, with early adoption permitted.Under IFRS 11, joint arrangements are classified as either joint operations or joint ventures.IFRS 11 essentially carves out of previous jointly controlled entities, those arrangements which although structured through a separate vehicle, such separation is ineffective and the parties to the arrangement have rights to the assets and obligations for 9 Sandspring Resources Ltd. Notes to the Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian Dollars) Three and Six Months Ended June 30, 2011 the liabilities and are accounted for as joint operations in a fashion consistent with jointly controlled assets/operations under IAS 31.In addition, under IFRS 11 joint ventures are stripped of the free choice of equity accounting or proportionate consolidation; these entities must now use the equity method. 3.Critical Accounting Estimates and Judgments The preparation of the unaudited condensed consolidated interim financial statements using accounting policies consistent with IFRS requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities and the reported amounts of revenues and expenses.The preparation of the unaudited condensed consolidated interim financial statements also requires management to exercise judgment in the process of applying the accounting policies. Critical accounting estimates Estimates and underlying assumptions are reviewed on an ongoing basis.Revisions to accounting estimates are recognized prospectively from the period in which the estimates are revised.The following are the key estimate and assumption uncertainties that have a significant risk of resulting in a material adjustment within the next financial year. i)Impairment of assets When there are indications that an asset may be impaired, the Company is required to estimate the asset’s recoverable amount.Recoverable amount is the greater of value in use and fair value less costs to sell.Determining the value in use requires the Company to estimate expected future cash flows associated with the assets and a suitable discount rate in order to calculate present value.No impairments of non-financial assets have been recorded for the six months ended June 30, 2011 (2010 – Nil). ii)Useful life of equipment Equipment is amortized over the estimated useful life of the assets.Changes in the estimated useful lives could significantly increase or decrease the amount of depreciation recorded during the year and the carrying value of equipment.Total carrying value of equipment at June 30, 2011 was approximately $3.1 million (December 31, 2010 - $1.0 million). iii)Stock-based compensation Management is required to make certain estimates when determining the fair value of stock options awards, and the number of awards that are expected to vest.These estimates affect the amount recognized as stock-based compensation in the statement of operations.For the six months ended June 30, 2011 the Company recognized approximately $2.2 million of stock-based compensation expense (six months ended June 30, 2010 - $1.5 million). 10 Sandspring Resources Ltd. Notes to the Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian Dollars) Three and Six Months Ended June 30, 2011 Critical judgements used in applying accounting policies In the preparation of these consolidated financial statements management has made judgments, aside from those that involve estimates, in the process of applying the accounting policies.These judgments can have an effect on the amounts recognized in the financial statements. i) Mineral properties under exploration Management is required to apply judgment in determining whether technical feasibility and commercial viability can be demonstrated for the mineral properties.Once technical feasibility and commercial viability of a property can be demonstrated, exploration costs will be reclassified to mineral properties under exploration and subject to different accounting treatment.As at June 30, 2011 and 2010 management had determined that no reclassification of exploration expenditures was required. ii) Income taxes The measurement of income taxes payable and deferred income tax assets and liabilities requires management to make judgments in the interpretation and application of the relevant tax laws.The actual amount of income taxes only becomes final upon filing and acceptance of the tax return by the relevant authorities, which occurs subsequent to the issuance of the financial statements. 4.Capital Management The Company manages its capital with the following objectives: i. to ensure sufficient financial flexibility to achieve the ongoing business objectives including funding of future growth opportunities, and pursuit of accretive acquisitions; and ii. to maximize shareholder return through enhancing the share value. The Company monitors its capital structure and makes adjustments according to market conditions in an effort to meet its objectives given the current outlook of the business and industry in general.The Company may manage its capital structure by issuing new shares, repurchasing outstanding shares, adjusting capital spending, or disposing of assets.The capital structure is reviewed by Management and the Board of Directors on an ongoing basis. The Company considers its capital to be total shareholders' equity (managed capital), which at June 30, 2011 totaled $53,928,462 (December 31, 2010 - $68,789,353). The Company manages capital through its financial and operational forecasting processes.The Company reviews its working capital and forecasts its future cash flows based on operating expenditures, and other investing and financing activities.The forecast is regularly updated based on activities related to its mineral properties.Selected information is frequently provided to the Board of Directors of the Company.The Company’s capital management objectives, policies and processes have remained unchanged during the six months ended June 30, 2011. 11 Sandspring Resources Ltd. Notes to the Condensed Consolidated Interim Financial Statements (Unaudited) (Expressed in Canadian Dollars) Three and Six Months Ended June 30, 2011 The Company is not subject to any capital requirements imposed by a lending institution. 5.Financial Instruments The Company’s activities potentially expose it to a variety of financial risks including credit risk, liquidity risk, currency risk, and interest rate risk. Credit Risk Credit risk arises due to the potential to one party to a financial instrument to fail to discharge its obligations and cause the other party to suffer a loss.Financial instruments that potentially subject the Company to credit risk consist of cash and cash equivalents.The maximum credit risk represented by the Company’s financial assets is represented by their carrying amounts.The Company holds its cash and guaranteed investment certificates with reputable financial institutions, from which management believes the risk of loss to be minimal. Liquidity Risk and Fair Value Hierarchy Liquidity risk is the risk that the Company will not have sufficient cash resources to meet its financial obligations as they come due.The Company’s liquidity and operating results may be adversely affected if its access to the capital market is hindered whether as a result of a downturn in stock market conditions generally or as a result of conditions specific to the Company.The Company generates cash primarily through its financing activities.The Company has cash and cash equivalents of $29,404,114 (December 31, 2010 – $45,687,371) to settle current liabilities of $4,049,629 (December 31, 2010 – $3,183,577).The Company regularly evaluates its cash position to ensure preservation and security of capital as well as maintenance of liquidity. The following table illustrates the classification of the Company’s financial instruments within the fair value hierarchy as at June 30, 2011: Level 1 Level 2 Level 3 Total Cash and cash equivalents Cash $ $
